Citation Nr: 0412433	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-20 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1973.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the rating decision dated in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, after finding that new and 
material evidence had been received to reopen a claim for 
service connection for a low back disability, denied the 
reopened claim as "not well grounded."  The veteran 
submitted a notice of disagreement, and in February 2000, the 
RO issued a Statement of the Case.  In October 2000, the RO 
received the veteran's substantive appeal.  In October 2003, 
the RO re-adjudicated the veteran's claim under the standard 
for determining whether new and material evidence has been 
received effective August 29, 2001, and denied the 
application to reopen the claim, in contrast to its January 
2000 determination reopening the claim under the standard in 
effect prior to August 29, 2001.

The Board notes at the outset that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which, among other things, eliminated the "not well 
grounded" standard of review for pending claims and appeals.  
Also, effective August 29, 2001, the provisions of 38 C.F.R. 
§ 3.156 were changed, but only for claims filed on or after 
August 29, 2001, to heighten the evidentiary standard for 
determining whether new and material evidence has been 
received to reopen a previously denied claim.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  
  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).   In the decision below, as the RO received 
the veteran's application to reopen his claim for service 
connection for a low back disability in November 1999, the 
Board finds that the proper standard for determining whether 
new and material evidence has been received is the more 
lenient standard in effect prior to August 29, 2001.

The Board also notes that in January 2003 the RO issued a 
Statement of the Case on 14 separate issues in addition to 
the issue listed on the title page of this Board decision and 
remand.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  There 
is nothing in the claims file to show that the RO received a 
timely substantive appeal with respect to these additional 14 
issues, or any contention that a timely substantive appeal 
was received.  Accordingly, the Board has no jurisdiction 
over these 14 additional issues.  

Finally, pursuant to his request, the veteran was scheduled 
for a Travel Board hearing at the RO in March 2004; however, 
he failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the veteran's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e) (d),(e) (2003).


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of February 1988 notification of a February 
1988 RO rating decision denying service connection for 
residuals of a back injury.  

2.  Since the February 1988 unappealed RO denial of the claim 
for service connection for residuals of a back injury, 
evidence was received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1988 RO determination that denied a claim 
for service connection for residuals of a back injury is 
final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the February 1988 RO rating 
decision denying service connection for residuals of a back 
injury, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001) 
(as effective for claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, there 
is no prejudice to the veteran in adjudicating the 
application to reopen the claim without further discussion of 
the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a February 1988 letter 
notifying him of the unfavorable RO rating determination 
denying service connection for residuals of a back injury.  
Thus, the decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003)).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In the present case, at the time of the RO's final February 
1988 denial, there was no medical evidence of a back 
disability at any time during service or after service.  The 
RO has since received numerous records of treatment for a low 
back disability dated in recent years, beginning in May 1995.  
Specifically, the veteran experienced a twisting injury to 
his back and was found to have degenerative disc disease in 
May 1995.  Since that time, the degenerative disc disease has 
progressed, requiring fusion of vertebrae and aggressive pain 
management.  The Board finds that this evidence is new and 
material within the meaning of the applicable regulation.  It 
is the first evidence of a current disability, and is 
therefore evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The purpose behind the applicable VA 
definition is not to require the veteran to demonstrate that 
the new evidence would probably change the outcome of the 
claim; rather it emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Id.

In view of the foregoing, the Board concludes that new and 
material evidence has  been received to reopen the claim for 
service connection for a low back disability.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.




REMAND

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were changed, but only for claims filed on or after 
August 29, 2001, to heighten the evidentiary standard for 
determining whether new and material evidence has been 
received.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2003)).  As discussed in the INTRODUCTON, 
above, in October 2003, the RO erroneously re-adjudicated the 
veteran's application to reopen his claim, received in 
November 1999, under the new, more stringent standard for 
determining whether new and material evidence had been 
received, and denied the application to reopen the claim, in 
contrast to the earlier January 2000 RO determination 
reopening the claim, and then proceeded to deny the claim 
under the defunct "not well grounded" standard.

In the decision directly above, the Board has reopened the 
claim under the older, more lenient standard for determining 
whether new and material evidence has been received.  As the 
claim is reopened, the claim should be re-adjudicated on the 
merits as a reopened claim in accordance with the VCAA (which 
includes provisions eliminating the "not well grounded" 
standard of review and heightening VA's duties to notify and 
assist in development of a claim).  In order to afford the 
veteran due process of law, initial adjudication on the 
merits under the VCAA in the first instance should be 
accomplished by the RO prior to appellate consideration by 
the Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a low back disability of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of this case.  
See 38 U.S.C.A. § 5103A(d).  If further 
action is required, the RO should undertake 
it before further adjudication of the claim.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a low back disability with consideration 
of all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in October 
2003.

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  This appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  By this action, the Board intimates no opinion, legal 
or factual, as to any ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



